DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 6/14/2019, 11/21/2019, 12/29/2020, and 5/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The specification appears to have a typographical error in paragraph [0022].  The examiner respectfully suggests replacing “materials 20 and 24” with -- members 20 and 24 --.  Note, Applicant may also consider maintaining consistent use of “materials” (rather than “members”)  to match the language of the claims.
6 --.
The specification appears to have a typographical error in paragraph [0023].  The examiner respectfully suggests replacing “materials 20 and 24” with -- members 20 and 24 --.
The specification appears to have a typographical error in paragraph [0025].  The examiner respectfully suggests replacing “plate 20” with -- plate member 20 --.
Appropriate correction is required.

Claim Objections
Claims 1-3 are objected to because of the following informalities:
Claim 1 recites the limitation "the side surfaces of the flow cell accommodating part" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the side surfaces facing the light incident surface" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the light incident surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the light exit surface" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the wall surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
the light transmissive material or the light transmissive plate material --.
Claim 3 recites the limitation "the light transmissive plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner respectfully suggests replacing “the light transmissive plate” with -- the light transmissive material or the light transmissive plate material --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “the wall surfaces facing the light incident surface and the light exit surface of the flow cell are provided with openings for passing light entering the flow cell and light exiting from the flow cell” in lines 3-5.  However, the specification and drawings discloses that the side surfaces (rather than the wall surfaces) facing the light In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).  The examiner has interpreted the claim to mean that “the [[wall]] side surfaces facing the light incident surface and the light exit surface of the flow cell are provided with openings for passing light entering the flow cell and light exiting from the flow cell.”
Claim 3 depends on claim 2 and is rejected for inheriting the same problem.
Claim 3 recites that “an elastic sealing member is sandwiched between the wall surface of the flow cell accommodating part and the light transmissive plate material” in lines 1-3.  However, the specification and drawings discloses that an elastic sealing member is sandwiched between the side surface (rather than the wall surface) of the flow cell accommodating part and the light transmissive plate material.  Therefore, there is a conflict between the specification and the claim.  It has been held that a claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). ).  The examiner has interpreted the claim to mean that an elastic sealing member is sandwiched between the [[wall]] side surface of the flow cell accommodating part and the light transmissive plate material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,223,716 issued to Rossiter (“Rossiter”) in view of U.S. Patent 5,408,313 issued to Ponstingl et al. (“Ponstingl”).

As for claim 1, Rossiter discloses a chromatography detector comprising:
a flow cell (1) incorporating a cell channel (4) through which a sample solution flows inside;
a flow cell accommodating part (15, 16) configured to cover the flow cell (1) so as to spatially separate the flow cell (1) from an optical system,
wherein of side surfaces (surfaces of 29, 30 that face 23, 24) of the flow cell accommodating part (15, 16), side surfaces (surfaces of 29, 30 that face 23, 24) facing a light incident surface (surface of 5) and a light exit surface (surface of 6) of the flow cell (1) are formed from wall surfaces made of a light transmissive material, or sealed by a light transmissive plate material (23, 24).
	Although Rossiter discloses that the chromatography detector and flow cell are used for spectroscopy measurements (col. 2, lines 28-34), Rossiter does not explicitly disclose the light source, photodetector and optical system as recited.
However, Ponstingl discloses a light source (36, 40B) configured to emit measurement light;
a photodetector (38, 44B) for detecting light from the flow cell;
an optical system (72, 102) configured to guide light from the light source (6, 40B) to a flow cell (24) and guide light from the flow cell (24) to the photodetector (38, 44B).
.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,223,716 issued to Rossiter (“Rossiter”) in view of U.S. Patent 5,408,313 issued to Ponstingl et al. (“Ponstingl”) as applied to claim 1, further in view of U.S. Patent 6,122,049 issued to Sugiyama et al. (“Sugiyama”).

As for claim 2, Rossiter as modified by Ponstingl discloses the chromatography detector of claim 1 (see the rejection of claim 1 above).
Rossiter as modified by Ponstingl does not explicitly disclose that a wall surface of the flow cell accommodating part surrounding the periphery of the flow cell is made of a material that transmits no light.
However, Sugiyama discloses that a wall surface of a chromatography detector including a flow cell is made of a material that transmits no light (stainless steel; col. 1, lines 8-12 and col. 14, lines 53-55).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography detector, 
Rossiter as modified by Ponstingl and Sugiyama discloses that a wall surface of the flow cell accommodating part surrounding the periphery of the flow cell is made of a material that transmits no light (Sugiyama: stainless steel; col. 1, lines 8-12 and col. 14, lines 53-55), the side surfaces facing the light incident surface and the light exit surface of the flow cell are provided with openings for passing light entering the flow cell and light exiting from the flow cell (Rossiter: see Fig. 1), and the openings are sealed by the light transmissive plate material (Rossiter: 23, 24).

As for claim 3, Rossiter as modified by Ponstingl and Sugiyama discloses that an elastic sealing member (Rossiter: 27, 28) is sandwiched between the side surface (Rossiter: 29, 30) of the flow cell accommodating part (Rossiter: 15, 16) and the light transmissive plate material (Rossiter: 23, 24) so as to fill a gap between the flow cell accommodating part and the light transmissive plate (Rossiter: see Fig. 1).

As for claim 4, Rossiter as modified by Ponstingl discloses the chromatography detector according to claim 1 (see the rejection of claim 1 above).
Rossiter as modified by Ponstingl does not disclose that the light transmissive plate material is a quartz plate.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the light transmissive plate material of Rossiter and Ponstingl to be made of quartz plate as disclosed by Sugiyama in order to provide chemical resistance to the chromatography detector (Sugiyama: col. 1, lines 8-12).

Claims 5, 6 and 8 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,223,716 issued to Rossiter (“Rossiter”) in view of U.S. Patent 5,408,313 issued to Ponstingl et al. (“Ponstingl”) as applied to claim 1, further in view of U.S. Patent 9,719,917 issued to Frojdh et al. (“Frojdh”).

As for claim 5, Rossiter as modified by Ponstingl disclose the chromatography detector according to claim 1 (see the rejection of claim 1)
Rossiter as modified by Ponstingl does not disclose that the flow cell, the optical system, and the flow cell accommodating part are stored in a housing of a spectroscope of the chromatography detector.
However, Frojdh discloses that a flow cell (211) and an optical system (105, 107, 113, 221) are stored in a housing (101, 201, 215) of a spectroscope of a chromatography detector (Figs. 4, 5).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the chromatography detector of 

As for claim 6, Rossiter as modified by Ponstingl and Frojdh discloses that the flow cell accommodating part (Rossiter: 15, 16 and Frojdh: 201) includes a wall surface (Frojdh: 201) covering a periphery of the flow cell (Rossiter: 1 and Frojdh: 211) placed in the housing of the spectroscope.

As for claim 8, Rossiter as modified by Ponstingl and Frojdh discloses a discharge port (Rossiter: 17, 18) configured to discharge a liquid leaking from the flow cell (Rossiter: 1) to outside of the spectroscope is provided in a bottom surface of the spectroscope at a position below the flow cell (Rossiter: see Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,223,716 issued to Rossiter (“Rossiter”) in view of U.S. Patent 5,408,313 issued to Ponstingl et al. (“Ponstingl”) and U.S. Patent 9,719,917 issued to Frojdh et al. (“Frojdh”) as applied to claim 5, further in view of U.S. Patent 3,240,340 issued to Hayes (“Hayes”).

As for claim 7, Rossiter as modified by Ponstingl and Frojdh discloses the chromatography detector according to claim 6 (see the rejection of claim 6 above).

However, Hayes discloses a wall surface (22) and a housing (11, 22) that are made of stainless steel (col. 2, lines 66-71).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the wall surface and housing of Rossiter, Ponstingl and Frojdh to be made of stainless as disclosed by Hayes in order to ensure that the chromatography detector is impervious to attack by solvents and to provide durability and longevity (Hayes: col. 2, lines 28-32; col. 2, lines 66-70 and col. 3, lines 30-34).
Rossiter as modified by Ponstingl, Frojdh and Hayes discloses that the wall surface (Frojdh: 201) of the flow cell accommodating part is formed from the same material (Hayes: stainless steel) as the housing (Frojdh: 101, 201, 215) of the spectroscope.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent 5,120,129 issued to Farquharson et al. (“Farquharson”) is cited for all that it discloses including a flow cell with sealed flow cell accommodating part.
U.S. Patent Application Publication 2012/0119101 by Wynn (“Wynn”) is cited for all that it discloses including a flow cell with sealed flow cell accommodating part.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853